 .PAINTERSLOCAL 513 (MCCARTHY BROS.)Glaziers,ArchitecturalMetal, and GlassworkersLocal Union No. 513,affiliate of the Brother-hood of Painters and Allied Traders,AFL-CIOandMcCarthy Brothers Construction Companyand International Association of Bridge,Struc-tural and Ornamental Ironworkers,AFL-CIO,Local Nos.66 and396. Case 14-CD-71019 April 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNIS,The charge in this Section 10(k) proceeding wasfiled 15 January- 1985 by the Employer (McCar-thy), alleging that the Respondent Glaziers LocalUnion No. 513 (Local -Union No. 513 or the Gla-ziers),violated Section 8(b)(4)(D) of the NationalLaborRelationsAct by engaging in proscribed ac-tivitywith an object of forcing the Employer toassign certainwork to employees- it representsrather than to employees .represented by Interna-tionalAssociation of Bridge, Structural and Orna-mental Ironworkers, AFL-CIO, Local Nos. 66 andhearing washeld 1 February 1985 before HearingOfficer Terry L. Potter.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe parties stipulated the following: McCarthy,aMissouricorporation with its principal offices lo-catedat 1341 North Rockhill Road, St. Louis, Mis-souri, is ageneral construction contractor. Duringthe past12months, which period is representativeofMcCarthy's operations,McCarthy purchasedand received goods valuedin excessof $50,000,which goods were shipped directly to McCarthy'sSt.Louis,Missourifacility from points located out-side the State of Missouri. Livers Bronze Compa-ny, Inc., herein Livers, a Missouri corporation withitsprincipal offices located at 1608 South MarshAvenue, Kansas City, Missouri,. is engaged in themanufactureand installation of handrailings and or-namental metals.During the past 12 months, whichperiod is representative of Livers' operations;Livers purchased and received goods valued inexcess of $50,000, which goods were shipped di-rectly to Livers' Kansas City,Missouri facilityfrom points located outside the State of Missouri.177Based on these* stipulated facts, we find McCar-thy and Livers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The parties stipulated and we find that Local-513and Locals 66 and 396 are labor organizationswithin the meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeMcCarthy, general contractor at the Southwest-ern Bell Telephone Company building under con-struction in-St. Louis,Missouri, has subcontractedto Livers, whose employees are represented by theIronWorkers, the installation of a glass handrailsystem at the Southwestern Bell site. McCarthysubcontracted toAmpatMidwestCorporation(Ampat), whose employees are represented by theGlaziers, the installation of a window system t thesite. -About 11 a.m. on 14 January 1985 CharlesRafley; an employee of Ampat and the Glazierssteward on the job, called McCarthy's job superin-tendent,William Schrader, to the mezzanine andcomplained that iron workers employed by Liverswere, installing glass panels inmetal handrails.Rafley said, "something has to. be done here or oth-erwise we're not going to have any glaziers on thejob." Shortly thereafter Pat Hughes, Glaziers' busi-ness agent on the job, complained to Schrader thatironworkerswere installing glass and stated,"That's the work of the Glaziers." Schrader saidhe could not reassign work and suggested that thebusiness agents for the Glaziers and the Iron Work-ers get together and try to resolve the matter. Atthis point, Livers' field superintendent-and workingforeman, John Mathews, joined the group. HughestoldMathews the disputed work "is work of theGlaziers."Mathews said, "Well, we install all overthe country. There are many, many jobs that weinstall like this."Hughes responded, "Well, youmight do it all over the country but you don't do ithere in St. Louis."About 1 p.m. all five glaziers employed on thejob by Ampat reported that they were going homebecause they were sick. No glaziers worked the re-mainder of 14 January or on 15 January.-B.Work in Dispute -The work in dispute involves the handling andinstallation of glass panels to be placed in handrailsat the construction site of the Southwestern BellTelephone Company building on Ninth and PineStreets, St. Louis, Missouri.275 NLRB No. 31 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Contentionsof thePartiesMcCarthy and Locals 66 and 396 contend thatthereis reasonable cause to believe that Local 513violated Section 8(b)(4)(D)of the Actand that-therefore the Board must determine the, merits ofthe dispute.They further'contend that the disputedwork should be awarded to employees representedby the Iron Workers based on company preferenceand practice,area and industry practice,and effi-ciency and skill.Local 513 participated in the hearing,but did notcallwitnesses or file a brief.At the close of thehearing it moved to quash the notice of hearing onthe grounds that the evidence failed to establishthat "there was an object or attempt to force or re-quire the Employer to assign work."D. Applicabilityof theStatuteBefore the Board may proceed with the determi-nation of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that(1)-there is reasonablecause to believe that Section'8(b)(4)(D)_has .beenviolated,and (2)the parties do not have an agreed-upon method of dispute resolution.With respect to (1) above,the record'revealsthat, on 14 January 1984, Local 513 protested- theassignment of the work in dispute to employeesrepresented by the Iron Workers,claimed the dis-puted work should be assigned to the Glaziers, andthreatened that if the work was not reassignedthere were not going to be any glaziers on the job.Within 2 hours of this protest,the entire job com-plement of glaziers, as threatened,left the job andremained off for a day and a half.-On these facts,we find reasonable cause to believe that a violationof Section 8(b)(4)(D)has occurred.-As to(2) above, the parties indicated at the hear-ing that there is no voluntary.method for,adjust-ment of jurisdictional disputes by which all threeparties are bound.Accordingly,we find that the dispute is properlybefore the Board for determination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative-award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.Machinist Lodge 1743 (JA. Jones Construction),135NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Company preference and past practiceFor over 15 years, Livers has had collective-bar-gaining agreementswith the Iron Workers and for22 years has used, to its satisfaction, employees rep-resented by the iron Workers to handle and installglass panels in handrails throughout the UnitedStates.Of over 360 jobs performed by Livers since1980, about one-third involved the handling and in-stallation of structural glass handrailing systems. Atleast 90 percent of the glass handrails were handledand installed by iron workers. Livers has no collec-tive-bargaining agreement with the Glaziers andhas never used glaziers to perform work similar tothe work in dispute.FieldSuperintendentMathews, a member ofLocal 66, has 'worked for Livers for 7 years.During this period he personally' worked on ap-proximately 80 construction projects, in 15 States,atwhich iron workers performed the handling andinstallation of glass panels in handrails similar tothose at the Southwestern Bell jobsite.Consistent with its past practice, Livers. selected,and wishes to continue using,iron workers to per-form the disputed work at the Southwestern job-site.Itprefers using iron workers for reasons ofeconomy, efficiency, and skill and because of theirgenerally fine level of performance.On these uncontested facts, we find that factorsof company preference and past practice favor. anaward of the disputed work to employees repre-sented by the Iron Workers._2.Area and industry practiceAccording to Robert Bouleware, business man-ager for Local 396, since 1980 in the St. Louisarea, iron workers have performed 90 to 95 percentof the handling and installing'of glass panels inhandrails similar to those at the Southwestern-Bellproject. Since 1981 Livers alone has performed 16jobs in the St. Louis and Kansas City areas usingemployees represented by the Iron Workers. Atleast20 additional construction projects in St.Louis since 1975 have used iron workers-to handleand install glass panels in handrails.McCarthy alsopresented correspondence from 4 Missouri compa-nies enumerating at least 16 projects in- Missouri,and 4 in other States, which used employees repre-sented by the Iron workers to install glass' hand-rails.Additionally, there is testimony that Ampat,employer of the -protesting glaziers, recently com-pleted a sizable job in St. Louis using iron workersto perform work similar to the work in dispute.On these undisputed facts and absent any evi-dence that glaziers have performed work similar. tothework in dispute, we find that the factors of PAINTERS LOCAL 513 (MCCARTHY BROS)area and industry practice favor an award of thedisputedwork to employees represented by theIronWorkers.3.Efficiencyand skillAccording to Mathews, a field superintendentforLivers, glass handrails such as those at theSouthwestern Bell site are part of a system.Instal-lation involves bolting or welding aluminum tracksto iron or some other material;setting temperedglass panels with quick set cement in the aluminumtracks; and topping the tracked-glasswith a hand-railof matchingmaterial.According to Livers'vice president, Richard Livers, the efficient per-formance of Livers'work is dependent on using in-dividuals very familiar with Livers' products andpossessing a very high level of training and experi-ence needed to install glass handrails.For thisreason Livers fills its crews with iron workers whohave previously worked for Livers and who pos-sess special skills relating to stainless steel and non-ferrousmetal finishwork,i.e.,ornamental ironworkers.Further,Liversmaintains a permanentcrew of 10 individuals,called field superintendents,all represented by the Iron Workers. These individ-uals are able to read complex blueprints and towork with different typesof materials,skills neces-sary for installing glass panels in handrail systems.To ensure that the permanent crew of iron workersremains current with the latest products,designs,tools, and techniques, Livers holds periodic in-fac-tory training for these individuals.Based on these facts, which are not disputed, andin the absence of evidence that glaziers possess theskills necessary to efficiently perform the disputedwork, we find the factors of efficiency and skill179support awarding the disputed work to employeesrepresented by the Iron Workers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Locals 66and 396 are entitled to perform the work in dis-pute.We reach this conclusion relying on companypreference and practice,area and industry practice,and efficiency and skill.In making this determina-tion,we are awarding the work to employees rep-resentedby the Iron Workers, not to that Union oritsmembers.The determination is limited to thecontroversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Livers Bronze Company, Inc.,represented by Iron Workers Local Nos. 66 and396 are entitled to perform the handling and instal-lation of glass panels to be placed in handrails atthe construction site of the Southwestern Bell Tele-phoneCompany building on Ninth and PineStreets, St. Louis, Missouri.2.Glaziers Local Union No. 513 is not entitledby means proscribed by Section 8(b)(4)(D) of theAct to force McCarthy Brothers ConstructionCompany to assign the disputed work to employeesrepresented by it.3.Within 10 days from this date, Glaziers LocalUnion No. 513 shall notify the Regional DirectorforRegion 14 in writing whether it will refrainfrom forcingMcCarthy Brothers ConstructionCompany,bymeansproscribedbySection8(b)(4)(D),to assign the disputed work in a mannerinconsistent with this determination.